Citation Nr: 1740673	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-14 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for recurrent left ankle sprains and tendonitis (left ankle disability) prior to September 11, 2014, and in excess of 20 percent from September 11, 2014.

2.  Entitlement to a rating in excess of 10 percent for recurrent right ankle sprain and tendonitis (right ankle disability) prior to September 11, 2014, and in excess of 20 percent from September 11, 2014.

3.  Entitlement to a rating in excess of 20 percent for left shoulder strain and
tendonitis (left shoulder disability).

4.  Entitlement to a rating in excess of 20 percent for right musculoligamentous
strain (right shoulder disability).

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1986 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2011, October 2011, October 2012 and October 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office.  This matter was previously before the Board in May 2014 at which time the Board remanded the case for additional development.  Thereafter, in May 2016, the Board granted an increased rating to 20 percent, for the Veteran's right and left shoulder disabilities, and denied ratings in excess of 10 percent for his right and left ankle disabilities prior to September 11, 2014, and in excess of 20 percent from September 11, 2014.  In addition, the Board denied service connection for cervical and lumbar spine disabilities.  

The Veteran appealed the Board's May 2016 decision to the Court of Appeals for Veterans Claims (Court) and in an April 2017 Order, the Court implemented a Joint Motion for Partial Remand (JMPR), vacating and remanding the May 2016 Board to the extent that it denied the Veteran's (appellant's) claims of entitlement to disability ratings in excess of 10 percent prior to September 11, 2014, for the right and left ankle disabilities, and in excess of 20 percent each thereafter; denied disability ratings in excess of 20 percent for service-connected right and left shoulder disabilities; and denied entitlement to service connection for lumbar spine and cervical spine disabilities.  These matters are once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The purpose of the April 2017 Court Order implementing a Joint Motion for Partial Remand (JMPR) to partially vacate and remand the May 2016 Board decision is to fulfill VA's duty to assist the Veteran in the development of his claims, and to substantially comply with a prior Board remand in May 2014.  See 38 U.S.C.A. § 5103A(b), 38 C.F.R. § 3.159(c).  See also Stegall v. West, 11 Vet. App. 268 (1998).

Starting with the appellant's right and left ankle disabilities, the parties to the JMPR noted that the pertinent VA medical opinions on file, dated in September 2011 and September 2012, are inadequate for rating purposes since the examiners did not provide opinions regarding whether the Veteran has additional functional loss of the right and left ankles during periods of flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 6 Vet. App. 321 (1993).  The parties also noted that there had not been substantial compliance with the Board's May 2014 remand in regard to having the appellant examined if at all possible during a flare-up or to otherwise note and explain why it was not performed during a flare up.  In addition, the parties noted an inconsistency in examination reports in that the examiner in September 2014 opined that he could not specify further loss of function during flare-ups "as an examiner must be present to objectively and clearly determine these additional losses, if present," while subsequently reporting in November 2015 that the September 2014 examination had taken place during an active flare-up.  In light of the inadequacies of this medical evidence, the Veteran must be afforded a new VA examination.  38 U.S.C.A. § 5103A(d); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to the appellant's right and left shoulder disabilities, the parties similarly found that the pertinent VA medical opinions on file, dated in September 2014 and November 2015, are inadequate for rating purposes since the examiner did not address the degree of any additional functional limitation that the appellant may have during a flare up.  38 C.F.R. §§ 4.40, 4.45; Deluca, supra.  Accordingly, the Veteran must be afforded a new examination with respect to his shoulder disabilities.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. at 312.

As for the appellant's claim for service connection for a cervical disability, the parties found that a pertinent medical opinion dated in October 2010 is inadequate for rating purposes since the examiner failed to address whether the Veteran's duty carrying "backpacks" in service weighing anywhere from 85 to 125 pounds, as well as his extensive walking, could have caused his current cervical disability.  The parties also found that the examiner did not provide any rationale his opinion that "any acute issues with his neck [. . .] would have presented sooner rather than later."  In this regard, the parties noted that an August 1995 postservice treatment record contains the Veteran's report of injuring his neck in service while playing softball.  For these reasons, the Veteran should be afforded a VA examination that addresses the nature and etiology of his claimed cervical spine disability.  38 U.S.C.A. § 5103(A); Barr v. Nicholson, 21 Vet. App. at 312. 

Lastly, regarding the appellant's claim for service connection for a lumbar spine disability, the parties found that the examiner in October 2010 did not provide the basis for his conclusion that he could not render an etiological opinion without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why is inadequate).  The parties further found that the examiner did not explain why he could not attribute a current lumbar spine disability to service without first finding that that appellant suffered "a specific injury" in service (as opposed to having carried heavy backpacks and going on extensive walks over a period of time in service).  For these reasons, the Veteran should be afforded a VA examination that addresses the nature and etiology of his claimed lumbar spine disability.  38 U.S.C.A. § 5103(A); Barr v. Nicholson, 21 Vet. App. at 312.

On remand, the new VA medical opinions that are obtained must take into consideration the appellant's prior medical history and examinations and also describe the disabilities in sufficient detail so that the Board's evaluations will be fully informed ones.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Also, the record should be updated with any outstanding medical records that are pertinent to this appeal, to include VA treatment records from November 2015.  38 U.S.C.A. § 5103A(b)&(c); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Make all reasonable attempts to obtain any outstanding pertinent medical records, to include VA medical records from November 2015.  If any identified additional records cannot be found, prepare a memorandum of unavailability detailing the efforts made to obtain them.

2.  After completing the above development and all outstanding records have been associated with the claims file, schedule the Veteran for a new VA examination to determine the current severity of his service-connected left and right ankle disabilities.  Every attempt should be made to schedule this examination during a flare-up.  If an examination is not able to be scheduled during a flare-up of his service-connected left and right ankle disabilities, this fact and an explanation should be noted in the claims file.  The claims folders must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

The examiner should include findings as to the range of motion of the right and left ankles.  The examiner should provide the range of motion in degrees for the Veteran's disability and the opposing undamaged joints if applicable. In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

Further, the examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left or right ankle is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.
3.  Schedule the Veteran for a new VA examination to determine the current severity of his service-connected left and right shoulder disabilities.  Every attempt should be made to schedule this examination during a flare-up.  If an examination is not able to be scheduled during a flare-up of his service-connected left and right shoulder disabilities, this fact and an explanation should be noted in the claims file.  The claims folders must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

The examiner should include findings as to the range of motion of the right and left shoulders.  The examiner should provide the range of motion in degrees for the Veteran's disability and the opposing undamaged joints if applicable. In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

Further, the examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right or left shoulder is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his cervical and lumbar spine disabilities.  The claims file, including a copy of this Remand, must be made available to and be reviewed by the examiner.  The examiner should:

a) identify the nature and etiology of the Veteran's cervical and lumbar spine disabilities;

b) opine as to whether it is at least as likely as not that the Veteran's cervical and/or lumbar spine disabilities are related to or had their onset in service to include the Veteran's competent report of having to carry backpacks weighing 85 to 125 pounds and of going on extensive walks.  Consideration should also be given to an August 1995 treatment record indicating that the Veteran "had a history of a neck injury while playing softball on active duty with occasional episodes of neck stiffness and pain." 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  Then readjudicate the appeal.  If any claim is not granted in full, issue a supplemental Statement of the Case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.


The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




